Title: To George Washington from Plunket Fleeson Glentworth, 13 December 1783
From: Glentworth, Plunket Fleeson
To: Washington, George


                        
                            Sir.
                            Philadelphia Decemr 13th 1783
                        
                        The Magistrates of the City of Philadelphia, in Behalf of themselves and their Associates the Magistrates of
                            the County—beg Leave to present to Your Excellency our Congratulations on the present happy AEra, which confirms to the
                            United States of America the inestimable Blessings of Peace, Liberty and Independance.
                        The great Share Your Excellency has had in obtaining these Blessings, demands our most grateful
                            Acknowledgements; Should we indulge ourselves in expressing Your Merit therein, we are Fearful we should offend in Point
                            of Delicacy.
                        We are impressed with the highest Sensibility of the Value of the brave Officers and Soldiers of the American
                            Army, and can never forget how much we owe to our magnanimous Ally the King of France, for his Support and Assistance,
                            particularly in that of His brave Officers and Forces both by Sea and Land. But above every other Consideration, we are
                            bound to acknowledge the infinite Goodness of the Supreme Ruler of the Universe, who has so remarkably interfered in our
                            Behalf, through every Period of this important Struggle for the Freedom and Happiness of Mankind; and we conceive, in no
                            Instance more apparently than in inspiring and directing our Great National Councils, and by graciously raising up among
                            us an illustrious Personage, with the most shining Abilities and conspicuous Virtues to lead, direct and animate by His
                            Conduct and Example. Who this great Character is, shall be a Blank in our Page; being confident that every grateful Heart
                            and generous Hand will be ready to fill it up.
                        May Your Excellency find in the Retirement You contemplate, all the Happiness which must arise from the
                            Reflection of having served Your Country in their Hour of Distress; And may the Gratitude of America be most eminently
                            displayed, in following those wise and salutary Councils, which have distinguished the Period of Your Command. To a Soul
                            like Yours, Sir! we are perswaded, No Return can be more acceptable.
                        
                            Signd in behalf of the Magistrates
                            Plunket Fleeson, Prest
                        
                    